Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR § 1.84(p)(1) because the reference characters in at least, Figs. 2, 3 and 4a are not plain and legible. As per 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible

As per 37 CFR § 1.84(l):
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 7, to which tray does “the tray” refer? Claim 1 sets forth more than one tray. Perhaps, line 7 of claim 1 should be amended to recite, --in each tray--?
The language of claim 5, (and claims 6-8 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “directed longitudinally with regard to a vertical plane, and laterally, departing at an acute angle with regard to this outwardly facing plane of the tray” as recited within lines 2-3 of claim 5. The term “this outwardly facing plane” does not appear to possess antecedent basis within claim 5. It is therefore not clear as to what “this outwardly facing plane” refers. Further, it is not clear as to how grooves are “directed longitudinally” or 
The language of claim 8 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a flat, smooth board” as recited within line 1 of claim 8. Is “a flat, smooth board” the same as or different from “a flat, smooth board” recited within line 1 of claim 7?
Claim 10, “the LED strip” lacks antecedent basis within the claim. It is therefore, not clear as to what “the LED strip” refers. Perhaps, claim 9 should be amended to recite, --for LED (light emitting diode) lighting strip--?
Claim 10, to which channel does “the channel” refer? Claim 9 sets forth more than one channel.
Claim 10, “its cables” lacks antecedent basis within the claim. It is therefore, not clear as to what “its cables” refers. 
Claim 11, “the LED strip” lacks antecedent basis within the claim. It is therefore, not clear as to what “the LED strip” refers. Perhaps, claim 9 should be amended to recite, --for LED (light emitting diode) lighting strip--?
Claim 11, “the illumination channel” lacks antecedent basis within the claim. It is therefore, not clear as to what “the illumination channel” refers. Further, claim 9 sets forth more than one channel.
Claim 11, “the power source” lacks antecedent basis within the claim. It is therefore, not clear as to what “the power source” refers.
Claim 11, “the cables” lacks antecedent basis within the claim. It is therefore, not clear as to what “the cables” refers.

Claim 12, “the standard perforations” lacks antecedent basis within the claim. It is therefore, not clear as to what “the standard perforations” refers.
Claim 12, “the extruded profiles” lacks antecedent basis within the claim. It is therefore, not clear as to what “the extruded profiles” refers.
The language of claim 13 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “horizontal female connectors” as recited within line 3 of claim 13. The specification does not appear clear and complete as to horizontal female connectors. How for example, are the female connectors horizontal? Would the horizontal female connectors be the same or different from the female connectors presented in claim 1? Perhaps, claim 13 should be amended to recite, --so as to join two horizontally aligned female connectors--?
The language of claim 17, (and claims 18-20 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “enabling the lateral interlocking of corresponding shelving units” as recited within lines 7-8 of claim 17. It is not clear as to what forms a shelving unit with “shelving unit” not possessing antecedent basis within the claim. In other words, it is not understood what relationship the “corresponding shelving units” have with the rest of the elements recited within claim 17.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,237.      Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited within claims 1-20 of U.S. Patent No. 10,729,237. In other words, claims 1-20 of U.S. Patent No. 10,729,237 fully encompass the subject matter of claims 1-20 and therefore anticipate claims 1-20. Since claims 1-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of U.S. Patent No. 10,729,237. Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are fully anticipated, (fully encompassed), by claims 1-20 of the patent, claims 1-20 are not patentably distinct from claims 1-20 of U.S. Patent No. 10,729,237, regardless of any additional subject matter present in claims 1-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                              /MICHAEL SAFAVI/                                                              Primary Examiner, Art Unit 3631                                                                                                                                          






MS
March 03, 2022